Paulson, plaintiff's driver, operating plaintiff's truck in the right lane of a three-lane highway, was 100 to 125 feet south of the filling station driveway when he saw Mrs. Hoskins enter the highway from that driveway without stopping, as he claims. He was traveling at a speed of 25 to 30 miles an hour. After Mrs. Hoskins entered the highway her speed was 10 to 15 miles an hour. As she came onto the highway, she edged over into the middle lane and proceeded along that lane. She was intending to turn left at the intersection 150 feet from the driveway. M.S.A. 169.18, subd. 3 (9) (b), provides:
"Upon a roadway which is not a one-way roadway and which is divided into three lanes, a vehicle shall not be driven in the center lane except when overtaking and passing another vehicle * * * or in preparation for a left turn * * *;" (Italics supplied.)
Thus, Mrs. Hoskins was driving in her own proper lane. She continued at the speed of 10 to 15 miles an hour toward the intersection. As Paulson got closer to Mrs. Hoskins, he drove into the middle lane also, stating, "I was attempting to pass her." The distance from the point where Mrs. Hoskins entered the highway and *Page 529 
the south line of Washington street which is west of the highway is about 150 feet. Thus, when Mrs. Hoskins entered the highway Paulson was 250 to 275 feet south of the intersection. For about 120 feet south of the intersection the highway is practically straight. As Paulson was driving twice as fast as Mrs. Hoskins, or faster, he caught up with her. When the front end of Paulson's truck was about even with the rear end of Mrs. Hoskins' car, Paulson's truck was about 50 feet from the corner. Mrs. Hoskins was then entirely in the middle lane, and Paulson was edging over into the left lane. The vehicles were alongside of each other 20 feet south of the intersection. Their fronts were in line. Mrs. Hoskins was then in the center lane and Paulson in the third or left lane. Up to this point, there is no evidence that Mrs. Hoskins was crowding Paulson, as she was driving in her proper lane. From the time Paulson's truck was 50 feet from the intersection until the cars were alongside of each other, Paulson had driven 30 feet and Mrs. Hoskins about 15. Up to that point, 20 feet from the intersection, Mrs. Hoskins had driven 130 feet on the highway and Paulson had driven 230 to 255 feet from where he was when he saw her enter the highway. Thus, when the vehicles were 20 feet from the intersection, they were alongside of each other — one going 25 to 30 miles an hour and the other 10 to 15 miles. So while Mrs. Hoskins was traveling the 20 feet to the intersection, Paulson was traveling at least 40 feet. Of course, speed and distances are mere estimates, and these are Paulson's estimates. So when Mrs. Hoskins reached the south line of the intersection, Paulson's whole truck must have been about over that line. That must have been the case, since the vehicles were traveling only two feet apart, and they did not come in contact. On Paulson's own testimony, it would have been impossible for Mrs. Hoskins to turn in front of his truck at the south line of the intersection. Paulson was asked:
"Q. Where did she start to turn?
"A. Right on the corner.
* * * * * *Page 530 
"Q. Did she continue to go perfectly straight ahead from the point 50 feet south of the corner until she got right up to the corner?
"A. Yes.
"Q. She went perfectly straight then?
"A. Yes."
Paulson did not start turning until she made the so-called sudden turn. His whole car must have been in the intersection at that time.
At the time Paulson saw Mrs. Hoskins come out from the driveway, he intended to overtake and pass her to the left. So he says. He was then 250 to 275 feet from the intersection. It continued to be his intention to overtake and pass her. It was never his intention in approaching the intersection and seeing Mrs. Hoskins ahead of him to slow down. Nor did he attempt to do so. He kept blowing his horn continuously, another indication that he was intending to pass her and not to slow down. About 20 feet from the corner he speeded up to 30 miles an hour, or better. Mrs. Hoskins was still going 10 to 15 miles an hour. He was asked:
"Q. In attempting to pass her and passing her you were going well over 30 miles an hour, were you not?
"A. I wouldn't say I was going well over 30.
* * * * *
"A. After I knew I had to pass her I probably stepped on it. I don't know. I know I wasn't going well over 30.
* * * * *
"Q. Well, some over 30 in your judgment?
"A. Possibly."
The facts which have been recited are taken from the testimony of Paulson himself, the driver of plaintiff's truck. These facts show that he violated several statutes. Section 169.14, subd. 3, reads in part: *Page 531 
"The driver of any vehicle shall, consistent with the requirements, drive at an appropriate reduced speed when approaching and crossing an intersection * * *."
Paulson violated this statute, according to his own testimony. He put on more speed as he approached this intersection, with the intention of crossing at the increased speed, before he knew whether Mrs. Hoskins was going to stop or turn. He said he was then possibly going over 30 miles an hour, faster than the maximum permissible speed.
Section 169.18, subd. 3, reads in part:
"The following rules shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to those limitations, exceptions, and special rules hereinafter stated:
* * * * *
"(9) When any roadway has been divided into three or more clearly marked lanes for traffic, the following rules, in addition to all others consistent herewith, shall apply:
* * * * *
"(b) * * * (The left lane of a three-lane roadway, which is not a one-way roadway, shall not be used for overtaking and passing another vehicle.);"
On the undisputed facts and his own testimony, Paulson was driving in the left lane of a three-lane roadway in overtaking and passing Mrs. Hoskins. He was driving in a forbidden zone.
Section 169.18, subd. 3 (6), reads in part:
"Except on a one-way roadway, no vehicle shall, in overtaking and passing another vehicle or at any other time, be driven to the left half of the roadway under the following conditions:
* * * * *
"(b) * * * when approaching within 100 feet of or traversing any intersection * * *;"
On his own testimony, Paulson violated this provision of the statutes. *Page 532 
Thus, Paulson drove his truck in a prohibited lane. Instead of slowing up at the intersection he speeded up to possibly more than 30 miles an hour. He overtook and passed the Hoskins car to the left when approaching within 100 feet of an intersection and traversing the same.
Paulson's explanation and claimed justification for passing the Hoskins' car as he did was that he "had to." He said it was never his intention to slow down behind Mrs. Hoskins' car and wait until he got beyond the corner to pass it, because he "couldn't." Why did he "have to" pass as he did, and why "couldn't" he slow down? He was asked:
"Q. Why? Were you going too fast?
"A. Well, you couldn't stop a six-ton load very fast.
"Q. You knew you couldn't stop that truck very fast at that time, didn't you?
"A. Well, certainly."
He said he could not slow up enough to pull in behind the Hoskins car and wait until he got beyond the corner to pass. He said he had to pass it. He was driving a 1 1/2-ton truck with oversize springs and tires, loaded with 12,000 pounds of lime. He was asked:
"Q. * * * it made it quite a whole lot harder to handle than if you had not had 13,000 [sic] pounds on it?
"A. I imagine it would be, yes.
"Q. It would make it a whole lot harder to stop, take a greater distance to stop the truck?
"A. Yes.
"Q. And it made it harder to turn?
"A. Certainly.
"Q. And your pickup was slower?
"A. Yes.
"Q. It just made it harder to handle all the way around, having that heavy load on it, did it not?
"A. In comparison, yes. *Page 533 
"Q. Yes. Now having 12,000 pounds on the truck and attempting to stop it under the conditions that existed that day, in what distance could you stop your truck * * * assuming that you were going 30 miles an hour on that highway?
"A. I imagine it would take 100, 125 feet maybe."
He claims that he had to pass the Hoskins car. Because of the size of the truck and the load he was carrying, he could not slow up enough or stop, although he had 250 to 275 feet within which to do so before he reached the intersection. He said he knew his car and load situation. The size of the truck and the oversize of the load created a situation which made it impossible for him to have the truck under proper control. He freely admits it. Defective brakes would not have created a more dangerous situation. In addition to being unable to slow down properly or stop within 250 or 275 feet, traveling between 25 and 30 miles an hour, because of the weight of the load and the size of the track, the truck was difficult to steer. On his own testimony, he was a menace on the highway. Of course, he claims that the driving of Mrs. Hoskins into the highway without signal created an emergency, but there is nothing in his testimony, except his own statement, to indicate that such was the case. Nothing happened as a result of that situation. If an emergency arose at the intersection, as he claims also, that was wholly of his own creation, as has been shown. Paulson drove an overloaded small truck, which could not be stopped within 250 or 275 feet, going 25 to 30 miles an hour, on a heavily traveled state highway within a municipality, and which otherwise could not be properly controlled because of the 12,000-pound load it was carrying. He drove it in a prohibited lane, passing another car when approaching within 100 feet of an intersection and traversing same, and increasing the speed to possibly more than 30 miles an hour when entering the intersection. If such conditions and conduct did not proximately contribute to cause this accident, as a matter of law, then I have misunderstood the doctrine of contributory negligence. For the reasons above set forth, I respectfully dissent. *Page 534